ACCEPTED
                                                                                                            01-15-00818-CV
                                                                                                9/24/2015
                                                                                             FIRST    COURT 10:14:24  AM
                                                                                                               OF APPEALS
                                                                             Chris Daniel - District Clerk Harris County
                                                                                                         HOUSTON,     TEXAS
                                                                                                Envelope    No. 7074833
                                                                                                      9/30/2015   2:19:49 PM
                                                                                                        By: Irma Medina
                                                                                                     CHRISTOPHER      PRINE
                                                                                        Filed: 9/24/2015 10:14:24 AM  CLERK

                                       NO. 2014-30215

IN THE MATTER OF THE MARRIAGE OF                §              IN THE DISTRICT COURT OF
                                                                                FILED IN
                                                §                        1st COURT OF APPEALS
EVANGELINA LOPEZ GUZMAN                         §                            HOUSTON, TEXAS
ZARAGOZA,                                       §                        9/30/2015 2:19:49 PM
                                                §                        CHRISTOPHER A. PRINE
AND                                             §                                Clerk
                                                §
MIGUEL ZARAGOZA FUENTES and CO-                 §
RESPONDENTS, ELSA ESTHER                        §
CARRILLO ANCHONDO, ROBERT DALE                  §                  HARRIS COUNTY, TEXAS
BAUCOM, ERNESTO CARRILLO,                       §
RAOUL GISLER, EVANGELINA                        §
ZARAGOZA LOPEZ, MYRNA ALICIA                    §
ZARAGOZA LOPEZ, ABBINGDON                       §
MARINE, INC., CADOGAN PROPERTIES,               §
INC., DADE AVIATION, INC., EZAR                 §
MANAGEMENT, L.L.C., EZAR                        §
PROPERTIES, L.P., TEXAS LPG                     §
STORAGE COMPANY, AND TEXAS                      §
OVERSEAS GAS CORP.                              §
                                                §                245TH JUDICIAL DISTRICT


                                    NOTICE OF APPEAL

TO THE HONORABLE COURT:

       Subject to his previously filed special appearance, and subject to all jurisdictional

arguments previously asserted, Respondent, Miguel Zaragoza Fuentes, intends to appeal the trial

court’s order captioned, “Clarifications and Additional Injunctions for Temporary Orders,”

signed on September 2, 2015, pursuant to Rules 25.1(d) and 26.1(c) of the Texas Rules of

Appellate Procedure.   This appeal is taken to the First or Fourteenth Court of Appeals in

Houston, Texas. This is an appeal of a temporary injunction order and is accelerated.
                                     CHAMBERLAIN, HRDLICKA, WHITE
                                         WILLIAMS & AUGHTRY

                                     By:     /s/ Kevin D. Jewell
                                             Kevin D. Jewell
                                             Texas Bar No. 00787769
                                             1200 Smith Street, Suite 1400
                                             Houston, Texas 77002
                                             (713) 658-1818 (Tel.)
                                             (713) 658-2553 (Fax)

                                             ATTORNEYS FOR RESPONDENT

                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on this the
24th day of September, 2015 by electronic service, facsimile and/or certified mail, return receipt
requested, or hand delivery, to the attorneys and/or parties listed below.

Via electronic service:
Jeanne Caldwell McDowell
Rebekah H. Birdwell
The Law Offices of Jeanne Caldwell McDowell
603 Avondale
Houston, Texas 77006

Via electronic service:
Mary Olga Lovett
Greenberg Traurig, L.L.P.
1000 Louisiana, Suite 1700
Houston, Texas 77002

Via electronic service:
J. Lindsey Short
Adam J. Morris
Short Carter Morris
1177 West Loop South, Suite 700
Houston, Texas 77027-9016

Via electronic service:
Ricardo L. Ramos
440 Louisiana Street, Suite 1450
Houston, Texas 77002

                                             /s/   Kevin D. Jewell
                                             Kevin D. Jewell

                                                2